Name: 2006/374/EC: Commission Decision of 22 May 2006 amending Decision 2004/370/EC authorising methods for grading pig carcasses in the United Kingdom (notified under document number C(2006) 1988)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural structures and production
 Date Published: 2006-05-30

 30.5.2006 EN Official Journal of the European Union L 142/34 COMMISSION DECISION of 22 May 2006 amending Decision 2004/370/EC authorising methods for grading pig carcasses in the United Kingdom (notified under document number C(2006) 1988) (Only the English text is authentic) (2006/374/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcasses (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(1) and (2) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcasses (2) provides for a method for calculating the weight of the cold carcasse from the warm weight. (2) In accordance with Article 2(3) of Regulation (EEC) No 2967/85 and by way of derogation from Article 2(1) and (2) thereof, the United Kingdom was authorised by Commission Decision 2004/370/EC (3) to calculate the weight of the cold carcasse by reference to pre-determined scales of absolute weight reductions. (3) Due to technical adaptations, the United Kingdom has requested the Commission to withdraw this derogation and to apply the method for calculating the weight of the cold carcasse as referred to in Article 2(1) and (2) of Regulation (EEC) No 2967/85. (4) Decision 2004/370/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/370/EC is amended as follows: 1. Article 5 is deleted. 2. Annex III is deleted. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 22 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). (3) OJ L 116, 22.4.2004, p. 32. Decision amended by Decision 2006/99/EC (OJ L 46, 16.2.2006, p. 34).